Ellison, J.
The foregoing, taken substantially from the briefs before us, contains a fair statement of the case. The cause being heard without the intervention of a jury, the instructions are only important as showing the theory which guided the court to its conclusion. The first offered by defendants was properly refused as it is practically covered by the first given for plaintiff, which required the court to find an employment of plaintiff before there could be a finding for him.
We do not agree with the contention of defendants that the refusal of their second instruction shows the court entertained a view, the converse of what is there stated. It might well have been refused on the ground of singling out special matter in the evidence. But however this may be, it is evident from the instructions given for plaintiff, in connection with the evidence in the cause, that the court determined the case upon a proper theory of the law.
We will not enter into a discussion of the authorities cited by defendants, for the reason that it is not necessary to a proper disposition of the case under the evidence to combat the propositions advanced by them.
We discover no sufficient reason to justify a reversal of the judgment and it is accordingly affirmed.
All concur.